PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On June 3 0,2008, claimant was driving around a curve on U.S. Route 119 in Chapmanville, Logan County, when his 2008 Subaru Outback struck a chunk of concrete that was situated in his lane of travel. Although claimant tried to maneuver his vehicle around the chunk of concrete, he was unable to do so due to the traffic.
2. Respondent was responsible for the maintenance of U.S. Route 119 which it failed to maintain properly on the date of this incident.
3. As a result, claimant’s vehicle sustained damage to its tire and rim in the amount of $454.61.
4. Respondent agrees that the amount of $454.61 for the damages put forth *21by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of U.S. Route 119 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $454.61.
Award of $454.61.